DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 18 March 2021 has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 1 recites the limitation "an authentication token" in the “ the authentication control system acquires” step.  It is unclear if this is the same token as previously claimed in the prior step. This issue is repeated in each of the claims. The term “an authentication token” is found 18 times in the 4 claims, and it is unclear what antecedent basis is intended and if each time the term is used, it indicates a different token.
Claims 2 and 4 recite the limitation "the authentication token" in the final words of each claim.  It is unclear which of the several previously claimed in tokens this is referring to.
Claims 2 recites the limitation "the data association system causes use of the data association system".  It is unclear what the term “causes use” means.
Claims 2 recites the limitation “the data association system causes use of the data association system when use of the data association system is requested by using an authentication token for the data association system”. This limitation is seen as very confusing and unclear. In summary, it states that X causes use of the X when use of X is requested by using an authentication token for X. It is unclear, for example, how the data association system causes use of itself, since if it is causing something, it must be in use. The same issue exists for the information system in claim 4.
Claims 4 recites the limitation "the information system causes the information system to use the information system".  It is unclear what this term means and how it causes the information system to use itself, and what using itself entails.
Claims 2 recites the limitation " by authentication of a user".  It is unclear exactly what the term means.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanov et al., USPN 2016/0050193.
With regard to claims 1 and 3, Kanov discloses an authentication control system for controlling authentication of a user (0004, 0005) in a data association system that collects and stores data maintained by an information system (entire system, 0018), wherein the data association system (authentication server) issues an authentication token for the data association system by authentication of a user (0024), and the authentication control system (SSO app) acquires, from the information system, an authentication token for the information system (0029) by using specific authentication information (SSO authorization code) when the data association system issues an authentication token for the data association system (0030).
With regard to claims 2 and 4, Kanov discloses a data association system (authentication server) that collects and stores data (credentials for example, 0016) maintained by an information system (entire system, Fig. 2), including an authentication control system (SSO app) for controlling authentication of a user (0020), wherein the data association system (authentication server) issues an authentication token for the data association system by authentication of a user (0024), the authentication control system (authentication server) acquires, from the information system, an authentication token for the information system by using specific authentication information (SSO authorization code) when the data association system issues an authentication token for the data association system (0029-0030), the data association system causes use of the data association system when use of the data association system is requested by using an authentication token for the data association system (0029-0030), and the data association system (authentication server) makes a request to the information system for use of the information system by using an authentication token for the information system (“information for verifying the third-party app access token may be transmitted to the resource 30. This additional step may be omitted where, for example, the resource 30 is located at the authentication server 40”, 0035), which is acquired when an authentication token for the data association system is issued (0035), when use of the information system is requested (0026), by using the authentication token for the data association system (0035).
References Cited
Chang et al., USPN 2014/0208199, discloses a token granting SSO system similar to that of the instant invention (compare figure 2 of the instant invention to the figures of Chang), but was not seen as the closest prior art to the claims, as best understood.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB LIPMAN whose telephone number is (571)272-3837. The examiner can normally be reached 5:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB LIPMAN/Primary Examiner, Art Unit 2434